DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,244,633 to Warren (Warren) in view of US Patent 4,569,110 to Goettel (Goettel).

As to claim 1, Warren discloses an adjustable duct start collar, comprising: a base (1) including a flange (7) on a first end of the base, the base constructed of a material of substantially uniform thickness (see column 2, line 65 to column 3, line 1); and at least two slots (8) in the base, the first of the at least two slots positioned substantially parallel to a second of the at least two slots, each of the slots of the at least two slots being able to independently receive the flange (see Figures 1-4), whereby when the base is curved into a cylindrical shape with the flange positioned in the first of at least two slots, the curved base will form a cylindrical shape with a first 
However, Goettel discloses a duct start collar having a base (10) including a plurality of tabs (26) on an end of the base for the purpose of securing the base in a duct opening to prevent unwanted movement of the base relative to the duct opening.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have added a plurality of tabs on a second end of the base of Warren as taught by Goettel in order to better secure the base to a duct opening to prevent unwanted movement of the base relative to the duct opening.  The modification involves a simple addition of known tabs to a known base according to known methods to achieve predictable results.

As to claim 2, Warren as modified by Goettel above discloses the first end of the base is adjacent to the second end of the base (see Figures 1-4 of Warren; see also Figures 1, 10 and 11 of Goettel).

As to claim 3, Warren as modified by Goettel above discloses at least one of the plurality of tabs is folded to be substantially parallel to the second end of the base (see Figures 1, 10 and 11 of Goettel).



As to claim 5, Warren as modified by Goettel above discloses the support surface supports the adjustable start collar onto a piece of ductwork (see Figures 10 and 11 of Goettel; see also Figure 1 of Warren).

As to claim 6, Warren as modified by Goettel above discloses at least two of the plurality of tabs remain substantially uniform with the curved base, thereby creating insert tabs, wherein the insert tabs support the adjustable start collar positioned in a hole placed in a piece of ductwork (see Figures 1, 10 and 11 of Goettel).

As to claim 7, Warren as modified by Goettel above discloses the adjustable start collar is manufactured from a pliable material (see column 2, line 65 to column 3, line 1 of Warren).

As to claim 8, Warren as modified by Goettel above discloses the pliable material is galvanized sheet metal (see column 2, line 65 to column 3, line 1 of Warren).


However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the sheet metal of Warren between 0.012 and 0.018 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 10, Warren as modified by Goettel discloses the invention above but does not expressly disclose a dimension of each of the at least two slots is between 0.005 and 0.120 inches greater than the dimension of the substantially uniform thickness of the base.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made a dimension of each of the at least two slots of Warren between 0.005 and 0.120 inches greater than the dimension of the substantially uniform thickness of the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 11, Warren as modified by Goettel above discloses the flange is folded perpendicular to the base when the base is substantially flat (see Figure 3 of Warren).

As to claim 12, Warren as modified by Goettel above discloses the flange is folded back toward the base after being inserted into one of the at least two slots after the base is curved into the cylindrical shape (see Figure 3 of Warren).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,890,864 to Anderson et al.; 5,393,106 to Schroeder and 9,291,290 to Prischak show adjustable duct start collars having a base, a flange, a slot, and a plurality of tabs.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        02/24/2021